— Proceeding by petitioner (1) to revoke or vacate the order of admission to practice of Isaac M. Mishkoff on the ground that he misrepresented and suppressed information in connection with his application for admission to practice, which he admitted during his testimony of March 6, 1986, or in the alternative (2) to authorize the petitioner to institute and prosecute a disciplinary proceeding as petitioner against Isaac M. Mishkoff, an attorney admitted to practice by this court on September 18, 1985, (3) to suspend respondent from the practice of law based on his admission made during the hearing of March 6, 1986.
Pursuant to statute (Judiciary Law § 90 [7]) the Grievance Committee is hereby authorized to institute and prosecute a disciplinary proceeding in this court, as petitioner against Isaac M. Mishkoff, an attorney based upon the affidavit of Mark F. De Wan, Esq., Assistant Counsel to the Grievance Committee, dated March 27, 1986.
Robert H. Straus, Esq., Chief Counsel to the Grievance Committee for the Second and Eleventh Judicial Districts, Suite 1200, Municipal Building, Brooklyn, New York, is hereby appointed as attorney for the petitioner in such proceeding.
The matter is referred to Michael M. Kirsch, Esq., 32 Court Street, Brooklyn, New York, 11201 as Special Referee to hear and to report on the issues alleged in the petition and the answer thereto, together with his findings on each issue.
The respondent is suspended from the practice of law until the further order of this court, based upon his admission of fraud in the application for admission contained in the testimony of March 6, 1986. Mollen, P. J., Lazer, Mangano, Gibbons and Spatt, JJ., concur.